Citation Nr: 0919171	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-41 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The status of the Veteran's claim for service connection 
for chronic strain of the lumbosacral spine of 
musculoligamentous origin.  

2.  Whether a January 1987 rating decision contained clear 
and unmistakable error (CUE) in its failure to grant service 
connection for residuals of back injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 13, 1986 to June 20, 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In September 2007, the Board of Veterans Appeals (Board) 
rendered a decision on these claims.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2009, the Court vacated and remanded 
the Board decision of September 2007.  

When the case was previously before the Board, in September 
2007, the first issue was characterized as whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a chronic strain of the lumbosacral 
spine of musculoligamentous origin.  The decision on that 
issue has been vacated and the matter remanded.  Further 
review indicates that the Veteran may simply have abandoned 
his claim, which would require a new claim, not new and 
material evidence.  The Veteran has asserted that he notified 
the RO of a change of address and did not receive pertinent 
notices, which might indicate that the claim was still open.  
Thus, the Board has restated the first issue to consider all 
possibilities in determining the status of the claim.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The United States Court of Appeals for the Federal Circuit 
has held that the first responsibility of an adjudicative 
body is to insure that the case is properly before it.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This case 
presents 3 possible postures:  the Veteran abandoned his 
claim, this requires that he file a new claim in order to 
reopen the matter, see 38 C.F.R. § 3.158 (2008); or, the 
claim was previously disallowed, which requires that he 
submit new and material evidence to reopen the claim, see 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2008); or, 
the claim is still open, which would be the case if notices 
were not sent to him but to an address the VA knew was not 
correct.  The Veteran contends that he notified VA of a 
change of address before the rating decisions of January and 
August 1987 and that a recently submitted copy of a letter, 
dated October 3, 1986, supports his position.  This is a 
factual determination the agency of original jurisdiction 
(AOJ) should make in the first instance.  

The Board notes that it previously held that new and material 
evidence was needed to reopen the claim and that such 
evidence had not been submitted.  That decision has been 
vacated and nothing in it is controlling.  The AOJ should 
make a new determination based on the facts before it and the 
Board will also make a new determination as to its 
jurisdiction.  The Board intimates no opinion as to this 
determination.  

The joint motion also asserted that the notice sent the 
Veteran did not adequately comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
The AOJ should insure that the Veteran receives adequate 
notice.  Particularly, this remand affords an opportunity to 
send the Veteran the notice required by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the attorney who represented the Veteran before 
the Court has withdrawn from the case, writing that the 
Veteran wished to represent himself.  The Veteran was 
previously represented by a state organization.  The AOJ 
should notify the Veteran of the organizations that would 
provide him with free representation.  

In February 2009, the Court vacated the Board's September 
2007 decision and remanded the matter for action in 
accordance with a Joint Motion for Remand.  That motion, in 
part, implied that inadequate consideration was given to 
certain facts and alleged facts.  In as much as this claim 
involves clear and unmistakable error (CUE) in a decision of 
the AOJ, it should be given the initial opportunity to review 
the arguments presented in the motion and to assess whether 
they disclose CUE in the RO's 1987 decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should notify the Veteran 
of the organizations that would provide 
him with free representation.  

2.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2008).  
Specifically, the RO must notify the 
Veteran of the information necessary to: 
a.  substantiate his claim, and tell him 
which evidence will be gathered by VA and 
which evidence he must provide; 
b.  show CUE in the 1987 RO decisions; 
c.  reopen a claim for service connection 
for his back disorder;  
d.  comply with the notices requirements 
expressed by the Court in Dingess.  

3.  After giving the Veteran an 
opportunity to respond, the AOJ should 
adjudicate the claims.  

For the CUE claim, discuss the following 
factors as applied to the 1987 RO 
decision:
a.  the presumption of soundness; 
b.  notice to the Veteran; 
c.  whether notice to report for 
examination was sent to the correct 
address; and,  
d.  whether the profile in the service 
treatment records restricting the Veteran 
from running or lifting is evidence of 
aggravation in service.  

If the CUE claim is not granted, the AOJ 
should discuss the claim to reopen.  If 
the AOJ determines that the claim was 
abandoned, it should adjudicate the 
reopened claim based on all evidence of 
record.  If the AOJ determines that the 
claim was previously disallowed, it must 
determine if new and material evidence has 
been received to reopen the claim.  If the 
AOJ finds that new and material evidence 
has been received, it should identify the 
evidence that is new and material and 
adjudicate the reopened claim based on all 
evidence of record.  Particular 
consideration should be given to the 
testimony and statements of the Veteran 
and his family.  

4.  After affording the Veteran an 
opportunity to provide evidence supporting 
his claim, the AOJ should readjudicate 
these claims in light of any evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



